SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantý Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement ý Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 UNITED BANCORP, INC. (Name of registrant as specified in its charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ý No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1)and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2)and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Formor Scheduleand the date of its filing. Amount Previously Paid: Form, Scheduleor Registration Statement No.: Filing Party: Date Filed: August 23, 2010 To the Shareholders, Clients, and Co-workers of United Bancorp, Inc.: We are disappointed to report a net loss for the second quarter of 2010, as we continue to face the earnings challenges presented by the struggling economy. Our loss for the most recent quarter resulted from a substantial provision to our allowance for loan losses, costs related to other real estate owned properties and problem loans, and data processing conversion costs. At the same time, there are some encouraging signs. Some of our indicators of credit quality have leveled out. Our net interest margin improved in the second quarter compared to the first quarter of 2010, and our noninterest income rebounded following a decline last quarter. We continue to reduce our expenses, even as we incur increased FDIC insurance premiums and costs related to properties held as other real estate owned. The enclosed press release details our financial results for the quarter and year to date, and we encourage you to review it for more in-depth financial information. The consolidation of our subsidiary banks, United Bank & Trust and United Bank & Trust – Washtenaw was completed on April 1, 2010, and the Company continues to implement other balance sheet strategies to improve its capital position. However, asof June 30, 2010, the capital of the bank remained at levels below those required by its regulators. The Company has engaged an investment banking firm to advise the Board of Directors in connection with the Company’s strategic planning and consideration of possible strategies to improve the Company’s capital position. Your Board of Directors believes that it will be in the best interests of the Company and its shareholders to improve our capital position. We recently sent you a proxy statement in which we are requesting your approval to increase the number of authorized shares of our common stock in order to provide us with flexibility to raise capital to improve our capital position. Please carefully review the proxy materials and sign, date and return your proxy promptly. Your Board of Directors recommends that you vote for increasing the number of authorized shares of our common stock. We appreciate your continued support, and we encourage you to contact us with your questions or comments. Sincerely, David S. Hickman Robert K. Chapman Chairman of the Board President and Chief Executive Officer United Bancorp, Inc. ● Post Office Box 1127● 2723 South State Street● Ann Arbor, Michigan 48104 ● Phone 734.214.3700
